—In an action, inter alia, to recover damages for legal malpractice, the plaintiffs appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated July 2, 1993, which granted the branch of the defendant’s motion which was to dismiss the complaint as time-barred.
Ordered that the order is affirmed, with costs.
The plaintiffs’ claims for rescission of a partnership agreement and legal malpractice were interposed on August 3, 1989, when a copy of the summons and complaint was mailed to the defendant after they had been delivered to a person of suitable age and discretion at the defendant’s place of business (see, CPLR 308 [2]; Rudin v Disanza, 202 AD2d 202; Spratt v Spratt, 154 Misc 2d 360; see also, Greenberg v Rosenberg, 174 AD2d 601). Those claims, having arisen in July of 1983, were properly dismissed as untimely (see, CPLR 213 [1], [2]; 214 [6]). Moreover, contrary to the plaintiffs’ contention, there is no evidence in the record that the defendant continuously represented the plaintiffs. Thus, the Statute of Limitations was not tolled (see generally, Glamm v Allen, 57 NY2d 87, 93-94; Pittelli v Schulman, 128 AD2d 600).
We have considered the plaintiffs’ remaining contention and find it to be without merit. Thompson, J. P., Lawrence, Hart and Goldstein, JJ., concur.